Case 2:17-cv-00348-JRG-RSP Document 65 Filed 04/18/19 Page 1 of 1 PageID #: 325



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  UNILOC USA, INC., and UNILOC                  §
  LUXEMBOURG SA,                                §
            Plaintiffs,                         §      Case No. 2:17-cv-00348-JRG-RSP
                                                §
  v.                                            §
  HIKE LTD.,                                    §
                                                §
            Defendant.                          §

                                            ORDER

        Before the Court is the Parties’ Joint Stipulation for Entry of Order of Dismissal with

 Prejudice. (Dkt. No. 64.) After consideration, the Court is of the opinion that the Stipulation
     .
 should be APPROVED. IT IS THEREFORE ORDERED that:

        1. Any and all claims by Uniloc against Hike and Hike against Uniloc are DISMISSED

           WITH PREJUDICE;

        2. The parties shall each bear their own attorney’s fees, expenses and costs; and

        3. All other relief requested between the parties should be denied as moot.

        Because no defendants remain active, the Court directs the clerk to close the case.
         SIGNED this 19th day of December, 2011.
        So ORDERED and SIGNED this 18th day of April, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE
